                Case 17-10828-JTD            Doc 1048        Filed 10/26/18       Page 1 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                           Chapter 11

Venoco, LLC, et al.,                                            Case No. 17-10828 (KG)

                                Debtors. 1                      (Jointly Administered)

                                                                Objections Due:
                                                                November 15, 2018 at 4:00 p.m. (ET)
                                                                Hearing Date:
                                                                November 30, 2018 at 2:00 p.m. (ET)

      FINAL APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
                 DELAWARE BANKRUPTCY CO-COUNSEL FOR
         THE DEBTORS, FOR ALLOWANCE OF FINAL COMPENSATION AND
               FOR FINAL REIMBURSEMENT OF ALL ACTUAL AND
              NECESSARY EXPENSES INCURRED FOR THE PERIOD
                   APRIL 17, 2017 THROUGH OCTOBER 1, 2018

Name of Applicant:                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

Authorized to Provide
Professional Services to:                                    Debtors

Date of Retention:                                           May 26, 2017, nunc pro tunc to April 17, 2017

Final Period for which compensation and
reimbursement is sought:                                     April 17, 2017 through October 1, 2018

Amount of Final compensation sought as
actual, reasonable and necessary:                            $681,818.00

Amount of Final reimbursement sought as
actual, reasonable and necessary:                            $36,088.76

This is a       monthly                                        x   final application


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Venoco, LLC (3555); TexCal Energy (LP) LLC (0806); Whittier Pipeline
    Corporation (1560); TexCal Energy (GP) LLC (0808); Ellwood Pipeline, Inc. (5631); and TexCal Energy
    South Texas, L.P. (0812). The Debtors’ main corporate and mailing address for purposes of these chapter 11
    cases is: Venoco, LLC, 3700 Quebec Street, 100-223, Denver, CO 80207.
             Case 17-10828-JTD           Doc 1048      Filed 10/26/18      Page 2 of 15




The total time expended for fee application preparation is approximately 20.0 hours.

If this is not the first application filed, disclose the following for each prior application:

 DATE            PERIOD                  REQUESTED                          APPROVED
 FILED           COVERED                 FEES/EXPENSES                      FEES/EXPENSES
 7/13/17         4/17/17-5/31/17         $193,522.50/$14,883.90             $193,522.50/$14,883.90
 D.I. 363
 8/22/17         6/1/17-6/30/17          $67,425.00/$3,323.78               $67,425.00/$3,323.78
 D.I. 447
 8/28/17         7/1/17-7/31/17          $30,942.00/$1,183.64               $30,942.00/$1,183.64
 D.I. 455
 9/27/17         8/1/17-8/31/17          $20,321.50/$228.88                 $20,321.50/$228.88
 D.I. 497
 10/31/17        9/1/17-9/30/17          $34,450.00/$453.00                 $34,450.00/$453.00
 D.I. 614
 11/20/17        10/1/17-10/31/17        $116,976.00/$7,773.71              $116,976.00/$7,773.71
 D.I. 658
 12/20/17        11/1/17-11/30/17        $40,151.50/$3,448.76               $40,151.50/$3,448.76
 D.I. 731
 1/18/18         12/1/17-12/31/17        $28,341.00/$1,404.90               $28,341.00/$1,404.90
 D.I. 773
 3/9/18          1/1/18-1/31/18          $13,961.50/$185.10                 $13,961.50/$185.10
 D.I. 818
 4/12/18         2/1/18-2/28/18          $15,133.00/$493.10                 $15,133.00/$493.10
 D.I. 857
 4/23/18         3/1/18-3/31/18          $28,030.50/$822.01                 $28,030.50/$822.01
 D.I. 870
 5/29/18         4/1/18-4/30/18          $15,276.00/$126.80                 $15,276.00/$126.80
 D.I. 928
 6/28/18         5/1/18-5/31/18          $54,600.50/$784.99                 $54,600.50/$784.99
 D.I. 959
 8/15/18         6/1/18-6/30/18          $5,517.50/$868.79                  $5,517.50/$868.79
 D.I. 991
 8/24/18         7/1/18-7/31/18          $2,428.00/$25.10                   $2,428.00/$25.10
 D.I. 996
 10/1/18         8/1/18-8/31/18          $5,715.00/$43.80                   $4,572.00/$43.80
 D.I. 1023
 10/24/18        9/1/18-10/1/18          $7,564.50/$38.50                   Pending
 D.I. 1044




                                                   2
12280559.2
                    Case 17-10828-JTD      Doc 1048       Filed 10/26/18        Page 3 of 15




                           FINAL COMPENSATION BY PROFESSIONAL
                                     VENOCO, LLC, ET AL.
                                    (CASE NO. 17-10828 (KG))

                                  April 17, 2017 through October 1, 2018

                                                                   Hourly
Name of Professional       Position of the Applicant, Area of      Billing        Total Billed   Total
Person                     Expertise, Number of Years in           Rate           Hours          Compensation
                           that Position, Year of Obtaining        (including
                           License to Practice                     changes)
Robert J. Dehney           Partner/Bankruptcy. Partner since            525                3.8         $1,995.00
                           1999. Joined firm as an associate in
                           1996. Member of the DE Bar since           1050               74.0          77,700.00
                           1997.
Eric D. Schwartz           Partner/Bankruptcy. Partner since           775                 4.2          3,255.00
                           2002. Joined firm as an associate in
                           1999. Member of the DE Bar since
                           1992.
Gregory W. Werkheiser      Partner/Bankruptcy. Partner since           750                  .8           600.00
                           2005. Joined firm as an associate in
                           1996. Member of the DE Bar since
                           1996.
Curtis S. Miller           Partner/Bankruptcy. Partner since           695               22.9          15,915.50
                           2012. Joined firm as an associate in
                           2003. Member of the DE Bar since
                           2003.
Andrew Remming             Partner/Bankruptcy. Partner since           325                 3.8          1,235.00
                           2016. Joined the firm as an associate       650              283.8         184,470.00
                           in 2008. Member of DE Bar since
                           2008.                                       700               69.3          48,510.00
Matthew B. Harvey          Associate/Bankruptcy. Associate at          625                 7.7          4,812.50
                           the firm from 2008 to Sept. 2013;
                           rejoined the firm as an associate in
                                                                       675                  .4           270.00
                           Nov. 2014. Member of the DE Bar
                           since 2008.
Daniel B. Butz             Of Counsel/Bankruptcy. Joined firm          595               10.7           6,366.50
                           as an associate in 2002. Member of
                           the DE Bar since 2002.
Kimberly McKinnon          Special Counsel.                            575                  .3           172.50
Tamara K. Minott           Associate/Bankruptcy. Joined firm           550                  .3           165.00
                           as an associate in 2011. Member of
                           the DE Bar since 2011.
Andrew Roth-Moore          Associate/Bankruptcy. Joined the            515                 3.6          1,854.00
                           firm as an associate in 2016.
                           Member of the DE Bar since 2015.
Marcy McLaughlin           Associate/Bankruptcy. Joined the            415               98.7          40,960.50
                           firm as an associate in 2015.
                           Member of the DE Bar since 2015.

                                                      3
     12280559.2
                     Case 17-10828-JTD       Doc 1048     Filed 10/26/18      Page 4 of 15




                                                                 Hourly
Name of Professional        Position of the Applicant, Area of   Billing        Total Billed   Total
Person                      Expertise, Number of Years in        Rate           Hours          Compensation
                            that Position, Year of Obtaining     (including
                            License to Practice                  changes)
Jose Bibiloni               Associate/Bankruptcy. Joined the          395              29.7          11,731.50
                            firm as an associate in 2016.
                                                                     450                 2.2           990.00
                            Member of the DE Bar since 2016.
Matthew O. Talmo            Associate/Bankruptcy. Joined the         395              305.1         120,514.50
                            firm as an associate in 2016.
                                                                     450              132.0          59,400.00
                            Member of the DE Bar since 2016.
Paige Topper                Associate/Bankruptcy. Joined the         395                 2.7          1,066.50
                            firm as an associate in 2017.
                            Member of the DE Bar since 2017.
Andrew Golden               Associate/Bankruptcy. Joined the         395               14.5           5,727.50
                            firm as an associate in 2017.
                                                                     415                 2.2           913.00
                            Member of the DE Bar since 2017.
Angela R. Conway            Paralegal                                295               35.7          10,531.50
                                                                     300                 .7             210.00
Renae M. Fusco              Paralegal                                295              122.8          36,226.00
                                                                     300               87.5          26,250.00
Marisa Maddox               Paralegal                                295               25.2           7,434.00
                                                                     300                9.9           2,970.00
Wel Freeman                 Case Clerk                               160                6.7           1,072.00
                                                                     165                1.0             165.00
Theresa M. Naimoli          Case Clerk                               160               42.4            6,784.0
                                                                     165                9.4           1,551.00
Total                                                                              1,414.00        $681,818.00
GRAND TOTAL:                            $681,818.00
ATTORNEY BLENDED RATE:                  $548.73
BLENDED RATE:                           $482.19




                                                      4
        12280559.2
             Case 17-10828-JTD       Doc 1048       Filed 10/26/18   Page 5 of 15



                    FINAL COMPENSATION BY PROJECT CATEGORY
                               VENOCO, LLC, ET AL.
                              (CASE NO. 17-10828 (KG))

                            April 17, 2017 through October 1, 2018

 Project Category                                         Total Hours   Total Fees
 Case Administration                                              137.2         $79,275.00
 Asset Dispositions/363 Sales                                      88.5          39,273.50
 Automatic Stay Matters                                            10.0            4,977.00
 Creditors Communications and Meetings                             20.7          12,658.00
 Fee Applications (MNAT – Filing)                                 117.6          40,649.00
 Fee Application (MNAT – Objections)                                8.3            2,659.00
 Fee Applications (Others – Filing)                                80.2          33,299.50
 Fee Applications (Other – Objections)                             22.1            7,296.50
 Executory Contracts/Unexpired Leases                              53.3          25,366.50
 Other Contested Matters                                          200.3         111,143.50
 Non-Working Travel (Billed at 50%)                                 7.6            3,230.00
 Environmental Matters                                             14.1            9,024.00
 Employee Matters                                                  21.8          11,001.50
 Financing Matters/Cash Collateral                                  1.2              434.00
 Tax Matters                                                        6.1            2,902.00
 Insurance Matters                                                 35.3          17,215.00
 Utility Matters                                                    2.6              924.00
 Court Hearings                                                   257.9         119,561.50
 Claims Objections and Administration                              18.1            8,376.50
 Plan and Disclosure Statement                                    132.3          72,442.50
 Litigation/Adversary Proceedings                                  23.3            9,833.50
 Professional Retention (MNAT – Filings)                           28.9          12,268.00
 Professional Retention (Others – Filings)                         68.9          31,240.50
 Professional Retention (Others – Objections)                       1.5              441.50
 General Corporate Matters                                          2.7            1,181.00
 General Case Strategy                                             26.4          14,275.00
 Schedules/SOFA/US Trustee Reports                                 27.1          10,870.00
 TOTAL                                                         1,414.00        $681,818.00




                                                5
12280559.2
           Case 17-10828-JTD      Doc 1048      Filed 10/26/18      Page 6 of 15



                               FINAL EXPENSE SUMMARY
                                  VENOCO, LLC., ET AL.
                                 (CASE NO. 17-10828 (KG))

                           April 17, 2017 through October 1, 2018

Expense Category                  Service Provider (if applicable)       Total Expenses
Court Costs                                                                       $1,095.00
Transcripts                                                                        5,635.50
Photos/Art/Spec. Duplicating                                                       8,401.70
In-House Printing – Color                                                          2,507.20
In-House Printing – Black &                                                        3,665.20
White
Computer Research                 Westlaw                                              831.59
Meals                                                                                7,353.40
Messenger Service                                                                      345.00
Support Staff Overtime                                                                  38.47
Courier/Delivery Service                                                               749.53
In-House Duplicating                                                                 1,920.50
Pacer                                                                                1,028.00
Hotel Accommodations                                                                 1,034.70
Paralegal Overtime                                                                      22.85
Secretarial Overtime                                                                   496.86
Travel                                                                                 658.55
Conference Calls                                                                       304.71
Grand Total Expenses                                                               $36,088.76
                Case 17-10828-JTD            Doc 1048        Filed 10/26/18       Page 7 of 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                           Chapter 11

Venoco, LLC, et al.,                                            Case No. 17-10828 (KG)

                                Debtors. 1                      (Jointly Administered)

                                                                Objections Due:
                                                                November 15, 2018 at 4:00 p.m. (ET)
                                                                Hearing Date:
                                                                November 30, 2018 at 2:00 p.m. (ET)

      FINAL APPLICATION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP, AS
                 DELAWARE BANKRUPTCY CO-COUNSEL FOR
         THE DEBTORS, FOR ALLOWANCE OF FINAL COMPENSATION AND
               FOR FINAL REIMBURSEMENT OF ALL ACTUAL AND
              NECESSARY EXPENSES INCURRED FOR THE PERIOD
                   APRIL 17, 2017 THROUGH OCTOBER 1, 2018

                   Morris, Nichols, Arsht & Tunnell LLP (“Morris Nichols”), as Delaware

bankruptcy co-counsel for the debtors and debtors in possession in the above-captioned cases

(collectively, the “Debtors”), submits this application (the “Application”) for final allowance of

compensation for professional services rendered by Morris Nichols to the Debtors for the period

of April 17, 2017 through and including October 1, 2018 (the “Final Application Period”) and

reimbursement of actual and necessary expenses incurred by Morris Nichols during the

Application Period pursuant to sections 330 and 331 of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Venoco, LLC (3555); TexCal Energy (LP) LLC (0806); Whittier Pipeline
    Corporation (1560); TexCal Energy (GP) LLC (0808); Ellwood Pipeline, Inc. (5631); and TexCal Energy
    South Texas, L.P. (0812). The Debtors’ main corporate and mailing address for purposes of these chapter 11
    cases is: Venoco, LLC, 3700 Quebec Street, 100-223, Denver, CO 80207.
             Case 17-10828-JTD          Doc 1048     Filed 10/26/18     Page 8 of 15




States Bankruptcy Court for the District of Delaware (the “Local Rules”), the United States

Trustee’s Guidelines for Reviewing Applications for Compensation and Reimbursement of

Expenses filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective

November 1, 2013 (the “U.S. Trustee Guidelines”) and the Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses for Retained Professionals (D.I. 199)

(the “Interim Compensation Procedures Order”). In support of this Application, Morris Nichols

represents as follows:

                                         JURISDICTION

               1.        This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§

157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

               2.        The statutory predicates for the relief requested herein are sections 330

and 331 of the Bankruptcy Code, as supplemented by Bankruptcy Rule 2016, Local Rule 2016-2,

the U.S. Trustee Guidelines, and the Interim Compensation Procedures Order.

                                         BACKGROUND

               3.        On April 17, 2017 (the “Petition Date”), the Debtors commenced their

bankruptcy cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy

Code.

               4.        The Debtors are operating their respective businesses as debtors in

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee, examiner, or

official committee of unsecured creditors has been appointed in these cases.

                               MORRIS NICHOLS’S RETENTION

               5.        Before the Petition Date, the Debtors engaged Morris Nichols as their

bankruptcy co-counsel in connection with these bankruptcy cases. On May 4, 2017, the Debtors
                                              2
             Case 17-10828-JTD        Doc 1048       Filed 10/26/18   Page 9 of 15




filed the Debtors’ Application for Entry of an Order Under U.S.C. §§ 327(a), 328(a), and

1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1,

Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell LLP as Delaware

Bankruptcy Co-Counsel for the Debtors, Nunc Pro Tunc to the Petition Date (D.I. 100) (the

“Morris Nichols Retention Application”).

               6.     On May 26, 2017, this Court granted the Morris Nichols Retention

Application pursuant to the Order Granting Debtors’ Application for Entry of an Order Under

U.S.C. §§ 327(a), 328(a), and 1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R.

2014-1 and 2016-1, Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell

LLP as Delaware Bankruptcy Co-Counsel for the Debtors, Nunc Pro Tunc to the Petition Date

(D.I. 207) (the “Morris Nichols Retention Order”).

                    INTERIM COMPENSATION PROCEDURES ORDER

               7.     The Court entered the Interim Compensation Procedures Order on May

25, 2017. The Interim Compensation Procedures Order sets forth the procedures for interim

compensation and reimbursement of expenses for all Professionals in these cases.

               8.     In particular, the Interim Compensation Procedures Order provides that a

Professional may file and serve a Monthly Fee Application with the Court no earlier than the

fifteenth (15th) day of each month following the month for which compensation is sought.

Provided that there are no objections to such Monthly Fee Application filed within twenty-one

days after the service of the Monthly Fee Application, the Professional may file a certificate of

no objection (the “Certificate of No Objection”) with the Court.

               9.     Upon the filing of a Certificate of No Objection, the Debtors are

authorized to pay such Professional 80 percent of the fees and 100 percent of the expenses


                                                3
               Case 17-10828-JTD          Doc 1048       Filed 10/26/18     Page 10 of 15




requested in such Monthly Fee Application.               If a partial objection to the Monthly Fee

Application is filed, then the Debtors are authorized to pay 80 percent of the fees and 100 percent

of the expenses not subject to an objection.

                                  DEBTORS’ CHAPTER 11 PLAN

                  10.     On May 23, 2018, the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”) entered the Order (I) Approving Combined Disclosure

Statement and Joint Chapter 11 Plan of Liquidation Proposed by the Debtors as Containing

Adequate Information on a Final Basis and (II) Confirming Combined Disclosure Statement and

Joint Chapter 11 Plan of Liquidation Proposed by the Debtors [D.I. 922] (the “Confirmation

Order”). Pursuant to the Confirmation Order, the Bankruptcy Court confirmed the Combined

Disclosure Statement and Joint Chapter 11 Plan of Liquidation Proposed by the Debtors [D.I.

922-1] (including all exhibits thereto and as further amended, modified, or supplemented from

time to time, the “Combined Disclosure Statement and Plan”) 2.

                  11.     The Plan went effective on October 1, 2018 (the “Effective Date”). See

D.I. 1024. Pursuant to the Combined Disclosure Statement and Plan, Confirmation Order, and

Effective Date notice, all final requests for payment of Professional Claims must be filed by

November 30, 2018. Such Professional Claims include all fees and expenses requested by

Professionals from the Petition Date through the Effective Date for all Debtors.

                                        RELIEF REQUESTED

                  12.     Morris Nichols submits this Application: (i) for final allowance of

reasonable compensation for the actual, reasonable, and necessary professional services that it


2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
    Combined Disclosure Statement and Plan.


                                                     4
            Case 17-10828-JTD        Doc 1048       Filed 10/26/18    Page 11 of 15




rendered as co-counsel for the Debtors during the Final Application Period; and (ii) for final

reimbursement of actual, reasonable, and necessary expenses incurred in representing the

Debtors during the Final Application Period.

                    INFORMATION RELATED TO UST GUIDELINES

              13.     In addition, Morris Nichols states the following as required under section

C.5 of the Appendix B Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11

Cases (the “UST Guidelines”) for the Final Application Period:

              a.      During the Final Application Period, Morris Nichols did not agree to any
                      variations from, or alternatives to, its standard or customary billing rates,
                      fees, or terms.

              b.      The total fees sought in this Application for the Final Application Period
                      are not higher than the total fees budgeted for the time period covered
                      during the Final Application Period.

              c.      The professionals included in this Application for the Final Application
                      Period did not vary their hourly rate based on the geographic location of
                      the bankruptcy case.

              d.      The Application includes approximately 23.1 hours and approximately
                      $6,858.50 in fees dedicated to revising time records or preparing and
                      revising invoices that would not normally be compensable outside of
                      bankruptcy during the Final Application Period. In preparing its fee
                      applications, Morris Nichols has made edits to the invoices so as to
                      comply with the Bankruptcy Rules, Local Rules, and UST Guidelines.
                      These edits are a necessary part of Morris Nichols’s preparation of each
                      monthly fee application.

              e.      The Application includes approximately 5.8 hours and approximately
                      $3,473.50 in fees dedicated to reviewing time records to redact any
                      privileged or other confidential information during the Final Application
                      Period.

              f.      Aside from annual step increases, this Application does not include rate
                      increases, as that term is used in the UST Guidelines, since retention.



                                                5
             Case 17-10828-JTD        Doc 1048       Filed 10/26/18    Page 12 of 15




                14.    The blended hourly rate for all Morris Nichols timekeepers (including

both professionals and paraprofessionals) who billed to matters excluding chapter 11

representations (collectively, the “Non-Chapter 11 Matters”) 3 during the 12-month period

beginning on October 1, 2017 and ending on October 1, 2018 (the “Comparable Period”) was, in

the aggregate, approximately $585.48 per hour. 4

                15.    The blended hourly rate for all Morris Nichols timekeepers (including

both professionals and paraprofessionals) who billed on the Application during the Final

Application Period was, in the aggregate, $482.19 per hour.

                16.    A detailed comparison of these rates is as follows:

    Position at Morris Nichols      Blended Hourly Rate for           Blended Hourly Rate Non-
                                    Final Application Period             Chapter 11 Matters
Partner                                     $721.32                           $779.69

Special Counsel 5                            $594.45                          $570.96

Associate                                    $414.63                          $464.63

Paralegal                                    $296.74                          $272.22

Case Clerk                                   $160.87                          $179.70



3
     It is the nature of Morris Nichols’s practice that certain non-bankruptcy engagements require
     the advice and counsel of professionals and paraprofessionals who work primarily within
     Morris Nichols’ Business Reorganization and Restructuring Group. Accordingly, Non-
     Chapter 11 Matters consist of matters for which Morris Nichols timekeepers represented a
     client in a matter other than court-approved chapter 11 representations. The Non-Chapter 11
     Matters therefore include time billed by Morris Nichols timekeepers who work within Morris
     Nichols’s Business Reorganization and Restructuring Group.
4
     Morris Nichols calculated the blended rate for Non-Chapter 11 Matters by dividing the total
     dollar amount billed by Morris Nichols timekeepers to Non-Chapter 11 Matters during the
     Comparable Period by the total number of hours billed by such Morris Nichols timekeepers
     to Non-Chapter 11 Matters during the Comparable Period.
5
     Morris Nichols employed four individuals in the position of Special Counsel during the
     Comparable Period, three of which worked primarily on non-chapter 11 matters.


                                                 6
            Case 17-10828-JTD          Doc 1048         Filed 10/26/18   Page 13 of 15




               17.     During the Final Application Period, 9 Morris Nichols professionals and

paraprofessionals billed less than fifteen hours.

               18.     Exhibits A, B, and C attached hereto, contain certain schedules pursuant to

the UST Guidelines.

                            THE FINAL APPLICATION PERIOD

               19.     Morris Nichols seeks allowance of $681,818.00, for actual, reasonable,

and necessary legal services rendered to the Debtors during the Final Application Period and

$36,088.76 as reimbursement of actual, reasonable, and necessary expenses incurred in

connection with the rendition of such services during the Final Application Period. Detailed

descriptions of the services rendered and expenses incurred by Morris Nichols during the Final

Application Period are set forth on Exhibits A and B, respectively, of the monthly fee

applications filed by Morris Nichols in these chapter 11 cases. Morris Nichols requests that the

Debtors be authorized and directed to pay Morris Nichols an amount equal to the sum of the

allowed compensation and expense reimbursement during the Final Application Period, less any

amounts previously paid by the Debtors.

               20.     During the Final Application Period, Morris Nichols served as Delaware

bankruptcy co-counsel to the Debtors, assisting Bracewell in providing the typical panoply of

chapter 11 services to the Debtors. These services included, but were not limited to assisting

Bracewell with: (i) preparing and filing documents related to “first-day” relief, and obtaining

approval of such relief; (ii) assisting Debtor professionals in drafting and filing retention and fee

applications; (iii) drafting and filing the Plan, its related disclosure statement and Plan

supplement documents; (iv) communicating with creditors and other parties in interest regarding

the Plan and other matters; (v) assisting with the research and analysis of various plan-related

                                                    7
            Case 17-10828-JTD          Doc 1048      Filed 10/26/18    Page 14 of 15




and other issues; (vi) reviewing and filing declarations and briefs in support of confirmation;

(vii) obtaining approval of the Plan; (viii) representing the Debtors at hearings before this Court;

(ix) assisting the Debtors with meeting their reporting obligations as debtors-in-possession; and

(x) commenting on, and coordinating the filing and service of, various other pleadings filed on

behalf of the Debtors.

               21.       Morris Nichols has endeavored to represent the Debtors in the most

expeditious and economical manner possible. Tasks have been assigned to attorneys, paralegals,

and other support staff at Morris Nichols so that work has been performed by those most familiar

with the particular matter or task and, where attorney or paralegal involvement was required, by

the lowest hourly rate professional appropriate for a particular matter. Moreover, Morris Nichols

has endeavored to coordinate with Bracewell and the other professionals involved in these cases

so as to minimize any duplication of effort and to minimize attorneys’ fees and expenses to the

Debtors. Morris Nichols believes it has been successful in this regard.

               22.       No agreement or understanding exists between Morris Nichols and any

other person for the sharing of compensation received or to be received for services rendered in

or in connection with these cases.

               23.       The undersigned has reviewed the requirements of Local Rule 2016-2 and

certifies to the best of her information, knowledge, and belief that this Application substantially

complies with that Rule.




                                                 8
            Case 17-10828-JTD          Doc 1048      Filed 10/26/18     Page 15 of 15




               WHEREFORE, Morris Nichols respectfully requests that this Court: (i) allow

Morris Nichols (a) final compensation in the amount of $681,818.00; for actual, reasonable, and

necessary services rendered to or on behalf of the Debtors during the Final Application Period,

(b) final reimbursement of $36,088.76 for actual, reasonable, and necessary expenses incurred

during the Final Application Period, (c) authorize and direct the Debtors to pay Morris Nichols

an amount equal to the sum of such allowed compensation and reimbursement, less any amounts

previously paid by the Debtors; and (iii) grant such other further relief as the Court deems just

and proper. The Debtors respectfully request entry of the Proposed Order, attached hereto as

Exhibit D, granting the relief requested herein and granting such other relief as is just and proper.

Dated: October 26, 2018
Wilmington, Delaware
                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Matthew O. Talmo
                                              Robert J. Dehney (No. 3578)
                                              Andrew R. Remming (No. 5120)
                                              Matthew O. Talmo (No. 6333)
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, Delaware 19899
                                              Telephone: (302) 658-9200
                                              Facsimile: (302) 658-3989
                                              rdehney@mnat.com
                                              aremming@mnat.com
                                              mtalmo@mnat.com

                                              Counsel for Debtors and Debtors in Possession




                                                 9
